DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 8 and 15 are independent claims. Claims 2-7, 9-14, 16-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 05-19-2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05-19-2021 is in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 8, 15 are directed to a “computer readable storage media…". Because of that, under the broadest reasonable interpretation of a claim drawn to a computer readable medium covers non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer media. 
On one hand, the specification includes exclusionary provisions to various CRMs, e.g., “computer readable storage medium” –– ¶s [0088] –– and that medium is described as “......not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”
On the other hand, claims 8, 15 are directed to a “computer readable storage media”, which is different from the terms for which the exclusionary provisions are directed to.   The applicant describes a computer-readable storage media as including open ended language, (e,g., “can include any suitable media” and “may be”),  and thus it is reasonable to interpret it to include all possible mediums, including non- statutory mediums.
Therefore, since a signal is not one of the four statutory categories “process, machine, manufacture or composition of matter”. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory . Thus, the claims are non-statutory.  See MPEP 2106.01.  
To overcome a rejection under 35 U.S.C. 101 to a claim drawn to a computer readable medium that cover both non-transitory and transitory embodiments may be amended to cover only statutory embodiments by adding the limitation "non-transitory" before “computer readable memory". Alternatively, Applicant may amend claims 8 and 15 to expressly recite “computer readable storage medium” in accordance with language found in ¶ [0088] . 
Such an amendment is not considered new matter. See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).
Claims 9-14, 16-20 due not cure the deficiencies found in claims 8, 15 and are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, 3-4, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0060207 (hereinafter Backman) in view of U.S. Publication No. 2016/0274762 (hereinafter Lopez) and further view of .U.S. Publication No. 2021/0011288 (hereinafter Lai).

As per claims 1, 8, 15, Backman discloses a computer-implemented method, the method comprising: 
receiving, by one or more processors,(i) computing device data pertaining to a first computing device and a second computing device, and (ii) user eye data pertaining to a user associated with the first computing device and the second computing device; (¶ [0019] states that “The gesture detecting element 180 of the portable device is configured to receive information when the connecting cable 230 is connected between the portable devices 201, 202”. Additionally, ¶ [0020] states that “By swiping away from the power transfer interface 211 located, for example, at the bottom of the portable device along the arrow 303 the gesture detecting element 180 receives information through the touch sensor that the user desires that the battery of the portable device 201 be charged. By swiping towards the power transfer interface 211 along the arrow 304 the gesture detecting element 180 receives information that the user desires that the portable device donate power through the connecting cable 230.” Fig. 3a. illustrates ¶ [0020] teaching. On the other hand, gesture control information from the other connected device may be done with arrow gesture 305 and 306, which is illustrated by Fig. 3b. Lastly, ¶ [0027] states that gesture controls may be implemented by “ the direction of eyes of the user, wherein the eye movement indicates the power transfer direction”. Therefore, to a person having ordinary skill in the art it would be apparent that the above cited paragraphs disclose the invention where two connected computer devices may  independently receive data control information from a user that are associated with each other.) 
determining, by one or more processors, a power recharging direction between the first computing device and the second computing device based, at least in part, on providing the received computing device data and the received user eye data as input, resulting in an identification of a source computing device and a target computing device; and (¶ 0020] states that “By swiping away from the power transfer interface 211 located, for example, at the bottom of the portable device along the arrow 303 the gesture detecting element 180 receives information through the touch sensor that the user desires that the battery of the portable device 201 be charged. By swiping towards the power transfer interface 211 along the arrow 304 the gesture detecting element 180 receives information that the user desires that the portable device donate power through the connecting cable 230” Abstract describes the transfer of power between two devices using gestures as the “user of a portable device defines the charging direction when two devices with bi-directional power transfers interfaces are interconnected.” And, ¶ [0027] states that gesture controls may be implemented by “ the direction of eyes of the user, wherein the eye movement indicates the power transfer direction”.)
triggering, by one or more processors, a power recharging cycle, wherein the source computing device transfers direct current (DC) power to the target computing device. ( ¶ [0018] describes “A portable device 201 comprises a bi-directional power transfer interface 211. A second portable device 202 also comprises a bi-directional power transfer interface 212. A connecting cable 230 connects the portable device 201 and the second portable device 202 via the bi-directional power transfer interfaces 211, 212. According to an embodiment, the bi-directional power transfer interfaces 211, 212 and the connecting cable 230 may conform to USB Type-C specifications.” It is therefore apparent to a PHOSITA that a power transfer between consumer electronics using a USB cable is direct current (DC) power transfer) 

Backman does not distinctly disclose receiving, by one or more processors, from an augmented reality device, (i) computing device data pertaining to a first computing device and a second computing device, and (ii) user eye data pertaining to a user with the first computing device and the second computing device. 
However, Lopez explicitly discloses receiving, by one or more processors, from an augmented reality device, (i) computing device data pertaining to a first computing device and a second computing device, and (ii) user eye data pertaining to a user with the first computing device and the second computing device. ( Abstract states that “An augmented reality (AR) device can access a library of applications or user interfaces (UIs) designed to control a set of devices. The AR device can determine which UI to present based on detection of a device to be controlled near the AR device. For example, a user wearing an AR device may look at a thermostat placed on a wall and a UI to control the thermostat may be presented to the user. The determination that the user is looking at the thermostat may be made by correlating the gaze tracking information of the user-facing camera with the location of the thermostat in an image captured by a world-facing camera” )

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Backman and Lopez because both references are in the same field of endeavor. Lope’s teaching of controlling multiple electronic devices using a AR device would enhance Backman 's system by allowing user to interact with an AR device to perform user tasks but also virtually and seamlessly control other computer devices from a distance thus enhancing user’s experience in interfacing with multiple computer devices at the same time.

Backman as modified does not distinctly discloses training, by one or more processors, a neural network between sets of computing devices based, at least in part, on: (i) historical computing device data, and (ii) historical user eye data; 
However, Lai explicitly discloses training, by one or more processors, a neural network between sets of computing devices based, at least in part, on: (i) historical computing device data, and (ii) historical user eye data; (Fig. 3A illustrates  “a system 300 includes a first device 302a, and a second device 302b’” of which  the first device may be a “AR system”. According to ¶ [0115] the system 300 is “referred to as a neural network “pipeline” that distributes neural network computations across multiple computing devices. According to ¶ [0090] the input to the devices may be include “ machine learning model can be used to generate the eye position 236 based on eye tracking data 248. For example, the eye tracking data 248 can be applied as an input to the machine learning model, which can output the eye position 236 (or a gaze direction of the eye position 236). The machine learning model can be trained using training data that include historical eye tracking data 248 and corresponding historical or labeled eye positions 236, such as eye positions 236 that were determined to correspond to the eye tracking data 248” . Another processing input data besides eye tracking data according to ¶ [0039] is where “The first device is configured to receive input data (e.g., image data) from one or more sensors, external controllers, external computer systems, pre-processing engines, etc., and provide the input data to the first neural network.” Therefore, “Configuring, tuning and/or training a neural network can refer to or include a process of machine learning in which training data sets (e.g., as the input data 110) such as historical data are provided to the neural network for processing. ¶ [0045]) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Backman as modified and Lai because all references are in the same field of endeavor. Lai’s teaching training input data using neural network based on historical events would enhance Backman 's as modified system by allowing the system to be more efficiently tuned to adapt thus improving performance of the overall system.  
As per claims 8, and 15 recite similar features to those recited in claim 1, and they’re equivalent and therefore, claims 8, 15 are rejected for reasons similar to those discussed above.
As per claims 3, 10, 17 Backman as modified discloses wherein the user eye data identifies a field of vision of the user and a direction of eye movements of the user.  (¶ [0026] Of Lopez states that “The AR device 100 may include a camera module 110. The camera module 110 includes one or more outward- or world-facing cameras placed in a suitable location in the AR device 100 to capture images of the world as seen by the user. In some example embodiments, the camera module 110 is used to identify the objects present in the field of view of the user.” Also, Fig’s 7-8) , 
As per claims 4, 11, 18 Backman as modified discloses wherein the direction of the eye movements of the user is the power recharging direction.  (Backman:  ¶ [0018] describes “A portable device 201 comprises a bi-directional power transfer interface 211. A second portable device 202 also comprises a bi-directional power transfer interface 212. A connecting cable 230 connects the portable device 201 and the second portable device 202 via the bi-directional power transfer interfaces 211, 212. According to an embodiment, the bi-directional power transfer interfaces 211, 212 and the connecting cable 230 may conform to USB Type-C specifications.” It is therefore apparent to a PHOSITA that a power transfer between consumer electronics using a USB cable is direct current (DC) power transfer)  &   (Lopez: Abstract states that “An augmented reality (AR) device can access a library of applications or user interfaces (UIs) designed to control a set of devices. The AR device can determine which UI to present based on detection of a device to be controlled near the AR device. For example, a user wearing an AR device may look at a thermostat placed on a wall and a UI to control the thermostat may be presented to the user. The determination that the user is looking at the thermostat may be made by correlating the gaze tracking information of the user-facing camera with the location of the thermostat in an image captured by a world-facing camera” )
Claims 2, 6, 9, 13, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0060207 (hereinafter Backman) in view of U.S. Publication No. 2016/0274762 (hereinafter Lopez) and further view of .U.S. Publication No. 2021/0011288 (hereinafter Lai) and further view of U.S. Publication No. 2018/0219386 (hereinafter Zhang).

As per claims 2, 9, 16, Backman as modified discloses the user eye data indicates the power recharging direction as already noted for claims 1, 8 and 15.  
 Backman as modified does not distinctly disclose wherein: the computing device data indicates that the target computing device has a battery power level below a first threshold value; the computing device data indicates that the source computing device has a battery power level above a second threshold value.
However, Zhang explicitly discloses wherein: the computing device data indicates that the target computing device has a battery power level below a first threshold value; the computing device data indicates that the source computing device has a battery power level above a second threshold value. (¶ [0013] states that “if an external device, such as a smartphone, is plugged into the port at location 126 of the second device 120, EC 114 may check whether the charge level of the battery 112 of the first device 110 is above the preset reserve battery level (threshold amount) in order to determine whether the battery 112 can be used to charge battery 122 of the second device 120 or directly charge the battery of the external device. If the charge level of the battery 112 disposed in the first device 110 is below the threshold amount, charging from the battery 112 disposed in the first device 110 to the battery 122 disposed in the second device 120 or the battery of the external device is not allowed. However, if the charge level of the battery 112 disposed in the first device 110 is above the threshold amount, battery 112 may then be used to charge either the battery 122 disposed in the second device 120 or the battery of the external device.”) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Backman as modified and Zhang because all references are in the same field of endeavor. Zhang’s teaching of transferring power based on thresholds amounts would enhance Backman 's as modified system by allowing the system to transfer power only when enough power is available from the donor device thus enhancing power management of the system. 
As per claims 6, 13, 20 Backman as modified discloses a method further comprising: determining, by one or more processors, that respective battery levels of the first computing device and the second computing device can no longer sustain a power transfer; and in response to determining that the respective battery levels of the first computing device and the second computing device can no longer sustain the power transfer, triggering, by one or more processors, an end to the power recharging cycle.  (Zhang: ¶ [009] states “if the charge level of one of the batteries 112, 122 is below a threshold amount or reserve battery level, charging from the almost-depleted battery may not be allowed.” Also “ If the charge level of one of the batteries 112, 122 is below a threshold amount or reserve battery level, charging from the almost-depleted battery may not be allowed. This threshold amount of reserve battery level may be adjusted by the end user, for example, based on the minimum amount of charge the end user may desire for each device 110, 120 to have.” ¶ [0012] )  
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0060207 (hereinafter Backman) in view of U.S. Publication No. 2016/0274762 (hereinafter Lopez) and further view of .U.S. Publication No. 2021/0011288 (hereinafter Lai) and further view of U.S. Publication No. 2018/0219386 (hereinafter Zhang) and further view of U.S. Publication No. 2022/0006330 (hereinafter Abukhalaf) 

As per claims 7, 14, Backman as modified does not distinctly disclose the method further comprising: communicating, by one or more processors, an alert to the user indicating that the respective battery levels of the first computing device and the second computing device can no longer sustain the power transfer.
However, Abukhalaf discloses communicating, by one or more processors, an alert to the user indicating that the respective battery levels of the first computing device and the second computing device can no longer sustain the power transfer.( ¶ [0124] states that “In response to identifying that the state of charge of the device 2 battery is below a threshold, device 1 may instruct device 2 to deliver less power (e.g., reduce the power transfer level) or may instruct device 2 to cease delivering power entirely. In addition or instead, device 1 may output a user notification (e.g., using one or more of audio feedback, visual feedback, and haptic feedback) to notify the user that power transmission from device 2 to device 1 will soon cease.”) 
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Backman as modified and Abukhalaf because all references are in the same field of endeavor. Abukhalaf’s teaching of notifying the user would enhance Backman 's as modified system by allowing the user to take appropriate steps regarding power levels for each device thus preventing system from power shutdown. 

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0060207 (hereinafter Backman) in view of U.S. Publication No. 2016/0274762 (hereinafter Lopez) and further view of .U.S. Publication No. 2021/0011288 (hereinafter Lai) and further view of U.S. Publication No. 2020/0225747 (hereinafter Bar-zeev). 
As per claims 5, 12, 19, Backman as modified discloses wherein the user eye data further associated with the source computing device and a second predefined blinking gesture associated with the target computing device. (Backman: (¶ [0019] states that “The gesture detecting element 180 of the portable device is configured to receive information when the connecting cable 230 is connected between the portable devices 201, 202”. Additionally, ¶ [0020] states that “By swiping away from the power transfer interface 211 located, for example, at the bottom of the portable device along the arrow 303 the gesture detecting element 180 receives information through the touch sensor that the user desires that the battery of the portable device 201 be charged. By swiping towards the power transfer interface 211 along the arrow 304 the gesture detecting element 180 receives information that the user desires that the portable device donate power through the connecting cable 230.” Fig. 3a. illustrates ¶ [0020] teaching. On the other hand, gesture control information from the other connected device may be done with arrow gesture 305 and 306, which is illustrated by Fig. 3b. Lastly, ¶ [0027] states that gesture controls may be implemented by “ the direction of eyes of the user, wherein the eye movement indicates the power transfer direction”. Therefore, to a person having ordinary skill in the art it would be apparent that the above cited paragraphs disclose the invention where two connected computer devices may  independently receive data control information from a user that are associated with each other.)
Backman as modified does not distinctly discloses identifies a first predefined blinking gesture associated with the source computing device and a second predefined blinking gesture associated with the target computing device.  
However, Bar-zeev discloses identifies a first predefined blinking gesture associated with the source computing device and a second predefined blinking gesture associated with the target computing device.  (¶ [0081] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Backman as modified and Bar-zeev because all references are in the same field of endeavor. Bar-zeev’s teaching of using a number of predetermined blinks would enhance Backman 's as modified system by allowing the system to convey different commands by using the blinks as control method, thus enhancing user’s UI. 



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov